Citation Nr: 1748426	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1970, with service in Vietnam.  His awards and decorations included the Vietnam Service Medal, Vietnam Campaign Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran meets the schedular criteria for TDIU.

2. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for PTSD with alcohol dependence, rated as 100 percent disabling from May 2, 2011, and 70 percent disabling from September 1, 2011, and coronary artery disease, status post coronary artery bypass grafting, rated as 30 percent disabling from September 26, 2006, and 60 percent disabling from November 3, 2010.  

The Veteran reported on his September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that his service-connected PTSD and coronary artery disease prevented him from securing or following any substantial gainful occupation.  He reported that in the last five years he worked part-time as a security usher from 2006 to 2008 and in advertising and sales from 2001 to 2005.  Social Security Administration (SSA) records document that the Veteran worked as a general sales manager from 1991 to 1997, as a telemarketer during the period of 1998 to 2000 and 2004 to 2005, as a sales associate in 2007, and in security from September 2007 to 2009.  The jobs required sitting, standing, and walking but required little to no lifting.  He had not engaged in full-time employment since 2006.  

In August 2011, the Veteran reported that he retired in May 2009 for cataracts in both eyes.  He had taken college business courses, had a certificate in insurance, a real estate broker's license, and had managed cemeteries for the past 22 years.  A VA examiner found that the Veteran's ischemic heart disease impacted his ability to work due to fatigue, shortness of breath, and pressure in his chest.  Additionally, a VA examiner concluded that PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

A general VA examination report in November 2011 documented that the Veteran took Coumadin, which limited his employability in jobs that required the use of heavy machinery.  However, the examiner concluded that the Veteran's coronary artery disease and his anticoagulation therapy would not prevent him from working at a sedentary job.  Additionally, the examiner confirmed that there were psychiatric conditions that affected the Veteran's employability.

An April 2017 VA examiner concluded that the Veteran's heart disease caused an inability to sustain highly physically demanding labor.  The examiner stated that while there was no cardiac limitation on the Veteran's ability to perform sedentary office work with lifting up to 25lbs., the Veteran needed to avoid employment with risk of falling or other trauma to the head.  

In May 2017, the Veteran testified that he was a sales manager most of his life and stood most of the day.  He had low stamina and when he returned home from work, he was tired due to his heart condition.  With respect to his PTSD, the Veteran testified to becoming agitated and stressed.  He also stated that he had difficulty with memory and concentration.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b).  Here, the Board finds that the VA examination reports, the Veteran's May 2017 lay testimony, and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  Additionally, the Veteran's lay testimony regarding the impact of his service-connected PTSD on his ability to perform work in a sedentary environment is consistent with the symptomatology attributable to his service-connected disability.  Hence, the Board finds that the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


